DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 11, 13, and 16-21 are examined in this office action of which claims 16-21 are new and claims 11 and 13 were amended in the reply dated 3/23/22 and claims 1-10 are withdrawn as directed to a non-elected invention.

Claim Interpretation
Claim 11 recites the limitation “a {110} plane of gold is preferentially oriented at the surface”. Applicant has defined that the “state where the sputtering surface is preferentially oriented to the {110} plane means that the sputtering surface of the Au sputtering target is subjected to X-ray diffraction, an orientation index N of each crystal plane is found through the following Wilson's expression (1) from a diffraction intensity ratio of each crystal plane of Au, and the orientation index N of the {110} plane is larger than 1 and the largest among the25 orientation indexes N of all crystal planes” (Applicant’s specification, paragraph [0026]). Applicant further defines Wilson’s expression in paragraph [0027] of the specification and this is the expression outlined in claim 12. As a definition has been provided, preferential orientation of the {110} plane of gold at the surface will be interpreted as meaning the orientation index N of each crystal plane found through Wilson's expression (1) from a diffraction intensity ratio of each crystal plane of Au, and the orientation index N of the {110} plane is larger than 1 and the largest among the25 orientation indexes N of all crystal planes.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 13, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0343553 A1 of Maruko.
As to claim 11, Maruko relates to a gold sputtering target for forming a gold thin film and a method for producing the same (Maruko, paragraph [0002]). Maruko discloses that sputtering is a technique for depositing a film by making argon ionized, causing the ionized argon to collide with a target to make an element fly, and depositing the element on a substrate (Maruko, paragraph [0007]). Thus Maruko discloses preparing a gold sputtering target made of gold and inevitable impurities as well as forming a gold film on a film forming base as by disclosing forming a gold thin film this film is formed on a base material, i.e. substrate, through sputtering. 
Maruko discloses a method of producing a target having a small average crystal grain size of gold or platinum and having a uniform crystal grain size in an in-plane direction of a target surface and a thickness direction of the target in order to further stabilize film deposition characteristics during sputtering (Maruko, abstract). Maruko discloses where the gold target has an average crystal grain size from 5 to 50 μm, and a tolerance of the crystal grain size in each of the in-plane direction of the target surface and the thickness direction of the target is 20% or less (Maruko, claim 6). Maruko also discloses Example 2 which is a gold target with an average crystal grain size of 17 μm (Maruko, paragraph [0047]) meeting the claim limitation of an average crystal grain size of 15 to 200 μm.
However, Maruko does not explicitly disclose where the average Vickers hardness is 40 or more and 60 or less nor where a {110} plane of gold is preferentially oriented at the surface. Maruko does not explicitly disclose the orientation index N being greater than 1 from expression (1). Maruko also does not explicitly disclose where a variation in the Vickers hardness of the sputtering target as a whole falls within ±20%.
Maruko does disclose a method of making a gold target where gold with a purity of 99.99% was melted into an rectangular parallelepiped ingot (thereby meeting the definition of being plate-shaped) which was forged using an air hammer in the first temperature range of 0.609 Tm (541° C.) to 0.430 Tm (302° C.), and 58.7% of a long side was forged (Maruko, paragraph [0042]; where the temperature of forging falls within the claimed range for hot forging and the reduction ratio also falls within the disclosed range for reduction ratio in paragraph [0030] and claim 9). Maruko discloses after forging, the ingot has a size of (vertical) 123×(horizontal) 123×(thickness) 31 mm (Maruko, paragraph [0042]; by disclosing this finished rectangular ingot form, this meets the limitation of being plate-shaped as it is a thin-flat sheet or strip of metal).
Maruko discloses further cross-rolling, followed by a heat treatment at 0.391 Tm (250° C.) for one hour to produce a target (Maruko, paragraph [0042]; meeting the recrystallization heat treatment in paragraph [0034] and claim 9).
The MPEP notes that “Where the claimed and prior art products are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP § 2112.01(I).
As Maruko discloses a gold sputtering target using the same purity gold as in the instant claimed target, discloses a substantially identical method of manufacturing the target, and this process results in a grain size of the Maruko sputtering target that meets the instantly claimed target, there is a prima facie case that the gold sputtering target in Maruko would also possess the claimed Vickers hardness, preferential grain orientation, orientation index N being greater than 1 from expression (1), and that the variation in the Vickers hardness of the sputtering target as a whole falls within ±20%. Because the U.S. Patent and Trademark Office does not possess the lab facilities to make and test the product of the prior art, the burden shifts to the applicant to demonstrate otherwise.


	As to claim 13, Maruko discloses the method of gold film production using a sputtering target meeting the claim limitations of claim 11 as shown above. However, Maruko does not explicitly disclose where the average crystal grain size in the gold sputtering target is 30 μm or more and 150 μm or less. 
	Maruko discloses where the gold target has an average crystal grain size from 5 to 50 μm (Maruko, claim 6). Maruko discloses that this range of crystal grain size stabilizes the film deposition characteristics during sputtering (Maruko, paragraph [0017]). 
	As Maruko discloses an overlapping range for average grain size, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a grain size of 30 – 50 μm as Maruko discloses that this range of grain size achieves the stabilization of film deposition characteristics during sputtering (Maruko, paragraph [0017]). The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”, see MPEP § 2144.05(I). Thus, there is a prima facie case that the currently claimed range for grain size would be obvious in light of the disclosed range in Maruko. 
	Maruko also does not explicitly disclose where the average value of the Vickers hardness in the gold sputtering target is 45 or more and 55 or less, nor where the orientation index N of the {110} plane of gold is 1.3 or more.
	However, as noted in the rejection of claims 11 above, Maruko discloses a substantially identical process of making a gold sputtering target.
The MPEP notes that “Where the claimed and prior art products are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP § 2112.01(I).
As Maruko discloses a gold sputtering target using the same purity gold as in the instant claimed target, discloses a substantially identical method of manufacturing the target, and this process results in a grain size of the Maruko sputtering target that overlaps the instantly claimed target, there is a prima facie case that the gold sputtering target in Maruko would also possess the claimed Vickers hardness and orientation index N being greater than 1.3 from expression (1). Because the U.S. Patent and Trademark Office does not possess the lab facilities to make and test the product of the prior art, the burden shifts to the applicant to demonstrate otherwise.
 
As to claims 16 and 19, as the claims are to the properties of the gold sputtering target, the method of measuring the average Vickers hardness and average crystal grain size does not change the properties of the gold sputtering target which is claimed. As noted in the rejection of claim 11 above, as Maruko discloses a gold sputtering target using the same purity gold as in the instant claimed target, discloses a substantially identical method of manufacturing the target, and this process results in a grain size of the Maruko sputtering target that meets the instantly claimed target a person of ordinary skill would expect the target to express the same average Vickers hardness and average crystal grain size. “Where the claimed and prior art products are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP 2112.01(I).

With respect to claims 17-18 and 20-21, Maruko discloses a gold sputtering target with a size of a processed product was (vertical) 174×(horizontal) 174×(thickness) 15.5 mm (Maruko, paragraph [0047]), i.e. a plate shape. 
While Maruko discloses where a cylindrical ingot is formed (Maruko, paragraph [0030]), Maruko does not explicitly disclose where the sputtering target has a cylindrical shape. 
However, given that Maruko is not limited to a specific shape and already discloses using a cylindrical ingot, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the already existing cylindrical ingot disclosed in Maruko and refine that shape into a gold target in a cylindrical shape using the method disclosed in Maruko.
The MPEP also discloses that mere differences in shape/size/proportion would be obvious to one of ordinary skill in the art. The MPEP notes that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, (emphasis added) see MPEP § 2144.04(IV)(A). Further in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, (emphasis added) see MPEP § 2144.04(IV)(B).
As the only difference between the gold sputtering target in Maruko and the instant claim is the shape, i.e. cylindrical, and there is no demonstration by applicant that this shape is critical nor that it produces significant or unexpected results, there is a prima facie case that the claimed shape of the sputtering target would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However, Maruko does not explicitly disclose where the ratio HVav1 / HVtav, the ratio HVav2/ HVtav, and the ratio HVav3 / HVtav all fall within the range of 0.8 to 1.2, nor where the ratio ADav1/ ADtav, the ratio ADav2/ ADtav, and the ratio ADav3/ ADtav all fall within the range of 0.8 to 1.2.
As noted in the rejection of claim 11 above, as Maruko discloses a gold sputtering target using the same purity gold as in the instant claimed target, discloses a substantially identical method of manufacturing the target, and this process results in a grain size of the Maruko sputtering target that meets the instantly claimed target a person of ordinary skill would expect the target to express where the ratio HVav1 / HVtav, the ratio HVav2/ HVtav, and the ratio HVav3 / HVtav all fall within the range of 0.8 to 1.2, and where the ratio ADav1/ ADtav, the ratio ADav2/ ADtav, and the ratio ADav3/ ADtav all fall within the range of 0.8 to 1.2. “Where the claimed and prior art products are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP 2112.01(I).

Response to Declaration under Rule 1.132
The declaration under 37 CFR 1.132 filed March 23, 2022 is insufficient to overcome the rejection of claims 1, 5-6, and 14-19 based upon 35 U.S.C. 103  as set forth in the last Office action because:
With respect to point 5 of the declaration, applicant notes that experiments were performed where the melt-cast gold ingot was forged twice following Maruko, and the orientation index of the gold {110} plane after the first forging and the gold {110} plane after the second forging as well as after rolling and heat treatment at 250°C was measured. 
	While applicant states that they “followed Maruko” (Declaration under Rule 1.132, paragraph 5) applicant only provides one example where rolling and heat treating after two forgings was performed and does not provide the conditions for the two forgings and rolling. Yet Maruko teaches ranges for these processing parameters – forging and rolling -- so it is not clear what values applicant used to achieve this singular example. Maruko teaches that the forging takes place using an air hammer in the first temperature range of 0.609 Tm (541° C.) to 0.430 Tm (302° C.) (Maruko, paragraph [0042]) and applicant does not disclose what parameters were used for forging. Likewise, Maruko notes that cross-rolling is carried out at 0.15 Tm to 0.3 Tm (-72.55 °C to 128.05 °C) and applicant does not disclose what parameters were used for rolling. As these parameters would affect the finished structure that is produced, it is not clear how applicant achieved this example. Further, Maruko teaches heat treating at 401-668 °K (127-394 °C), with each endpoint of this disclosed range of 127 °C & 394 °C well outside applicant’s exact 250 °C example used, potentially leading to different results than applicant shows. Given the lack of information concerning the processing parameters used to achieve the data and the lack of examples over the Maruko processing ranges, applicant’s method is not a clear replication of Maruko’s invention.
	With respect to paragraph 6, applicant notes that the orientation index of the {110} plane of the gold target after one forging is 0.96, after two forgings is 0.75, and after rolling and heat treatment is 0.64. Applicant notes in paragraph 7 that this shows the orientation index decreases and becomes less than 1 even if the forge processing is performed only once and once the forging is performed twice, rolled and heat treated as in Maruko, the orientation index does not increase and the index was less than 1.0 (0.64). The declaration concludes in paragraph 8 that it can be said that Maruko’s gold target has an orientation index N of the {110} side of gold that is less than 1. 
	However, as noted in the response to paragraph 5 of the declaration above, Maruko discloses operating ranges for the forgings, rolling, and heat treatment and while the declaration states that they were “following Markuo” it is not readily apparent what parameters were used for the forgings and rolling treatment. These parameters would have an effect upon the structure of the resulting product and the lack of disclosure on this issue means it is not clear how the product was formed such that it had an orientation index of less than 1. Given the lack of information concerning the processing parameters used to achieve the data and the lack of examples over the Maruko processing ranges, applicant’s data in the declaration is not persuasive that the Maruko reference does not teach the orientation index of the gold {110} plane. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
	With respect to the claim objections to claims 12 and 14-15, applicant’s cancellation of these claims render those objections moot and they are withdrawn. 
	Applicant’s cancellation of claims 12 and 14-15 has made the 112(b) and 112(d) rejections moot and they are withdrawn. 
With respect to the 103 rejection over Maruko, applicant notes that claim 11 now further clarifies that the orientation index N of the {110} plane of gold is larger than 1 with this limitation having been incorporated from claim 2 (Applicant’s remarks, pg. 9,  second paragraph). 
However, as claim 12 was rejected in the previous office action, this does not free the claim from the art.

Applicant also argues that the products are not the same because they are not manufactured by the substantially same method, namely that Maruko after melting and casting gold performs a primary forging step followed by a second forging step in the temperature range of -5°C to 261°C followed by cross-rolling (Applicant’s remarks, pg. 9, last paragraph), while the processing is limited in the instant application because priority is given to making the orientation index larger than 1 and to adjusting the hardness (Applicant’s remarks, pg. 9, last paragraph). Applicant notes that in each embodiment of the present invention, forging is performed only once (Applicant’s remarks, pg. 9, last paragraph), and by having two forging steps Maruko would be expected to have an orientation index of 1 or less (Applicant’s remarks, pg. 9, last paragraph).
However, it is clearly noted in the specification that the “forging process may be performed for a plurality of times” (paragraph [0030] of specification). As such, Maruko discloses the substantially same method of making the gold sputtering target of claim 1 and therefore the argument that it would not have the same properties is not persuasive. 
Applicant argues that the difference in properties resulting from the difference in making the target exhibited in Maruko is showed in the concurrently filed Declaration under Rule 1.132. Applicant argues that in this test, the melt-cast gold ingot was forged twice following Maruko, and the orientation index of the gold {110} plane after the first forging and the gold {110}plane after the second forging as well as after rolling and heat treatment at 250°C was measured (Applicant’s remarks, pg. 10, first paragraph). Applicant notes that after one forging the orientation index for 0.96, after two forgings 0.75 and after rolling and heat treatment was 0.64 (Applicant’s remarks, pg. 10, 2nd full paragraph) and applicant argues that Maruko’s gold target has an orientation index of less than 1 (Applicant’s remarks, pg. 10, second paragraph). 

 	However, while applicant states that they manufactured a gold target “in a manner set forth in Maruko” (Declaration under Rule 1.132, paragraph 5) applicant’s only provide one example from the rolling and heat treating after two forgings and does not provide the conditions for the two forgings and rolling, yet Maruko teaches ranges for these processing parameters so it is not clear what values applicant used to achieve this singular example. Maruko teaches the forging takes place using an air hammer in the first temperature range of 0.609 Tm (541° C.) to 0.430 Tm (302° C.) (Maruko, paragraph [0042]) and applicant does not disclose what parameters were used for forging. Likewise, Maruko notes that cross-rolling is carried out at 0.15 Tm to 0.3 Tm (-72.55 °C to 128.05 °C) and applicant does not disclose what parameters were used for rolling. As these parameters would affect the finished structure that is produced, it is not clear how applicant achieved this example. Further, Maruko teaches heat treating at 401-668 °K (127-394 °C), with each endpoint of this disclosed range of 127 °C & 394 °C well outside applicant’s exact 250 °C example used, potentially leading to different results than applicant shows. Given the lack of information concerning the processing parameters used to achieve the data and the lack of examples over the Maruko processing ranges, applicant’s data in the declaration is not persuasive that the Maruko reference does not teach the orientation index of the gold {110} plane. 
	Finally, applicant argues that Maruko does not mention the orientation of the crystal grain whereas the claimed invention is processed to obtain the optimum orientation index and this is not obvious from Maruko (Applicant’s remarks, pg. 10, third paragraph). 
	However, applicant teaches that the gold sputtering target as claimed is produced by preparing a gold ingot with purity of 99.99% or more, processing into a plate-shaped or cylindrical gold billet, applying hot forging or hot rolling at 200-800 °C at a processing rate of 50% - 90%, and applying a heat treatment of 200 – 500 °C with a holding time of 10 min – 120 min (Applicant’s claims 9-10).  As noted in the rejection above, Maruko discloses a substantially same method of manufacture using the same purity of gold ingot and since Maruko applies the substantially same method to the same starting material, a person of ordinary skill would expect the produced product to exhibit the same properties. Thus, Maruko is disclosing processing for an optimum orientation index and this argument is not persuasive and the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733